Citation Nr: 0121620	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  01-04 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel






INTRODUCTION

The veteran served on active duty from March 1941 to December 
1945.  

The current appeal arose from a June 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The RO granted entitlement to an 
increased (compensable) evaluation of 30 percent for PTSD 
effective July 16, 1998, the date the claim was received.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  The veteran's PTSD is manifested primarily by feelings of 
depression, sleep disturbance, nightmares, and anxiousness.  
The symptomatology resulting from his PTSD more closely 
approximates the criteria for a 50 percent disability rating, 
including such symptoms as: flattened affect; difficulty in 
understanding complex commands; impairment of short-and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  


CONCLUSION OF LAW

The criteria for an increased evaluation of 50 percent for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 
4.1, 4.7, 4.21, 4.130, Diagnostic Code (DC) 9411 (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter-Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal, with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475; 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (which had held that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA § 7(a), 
114 Stat. 2096, 2099.  See generally Holliday v. Principi, 
14 Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In this case, even though the RO did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been substantially fulfilled.  

First, VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  A review of the 
rating actions, correspondence, statement of the case (SOC) 
and supplemental statement of the case (SSOC) in the 
claimant's appeal reflects that summaries of the most 
significant laws and regulations, and the bases for the RO's 
determination, were provided during the appeal process.  The 
Board concludes that the discussions in the rating decision, 
the SOC and the SSOC informed the veteran of the information 
and evidence needed to substantiate the claim, and complied 
with VA's notification requirements.  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  Neither the veteran nor his 
representative have made reference to any unobtained evidence 
that might aid this claim or that might be pertinent to the 
bases for the denial.  The RO requested all relevant 
treatment records identified by the appellant, and the 
appellant was informed in various letters what records the RO 
was requesting and was asked to assist in obtaining the 
evidence.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  38 U.S.C.A. § 5107 
(West Supp. 2001); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 
2001).  The Board therefore finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

Factual Background

The veteran's service medical records (SMRs) are completely 
devoid of any complaints, findings, treatment or diagnoses 
with regard to any psychiatric disorder.  However, many years 
after service, at the time of VA examination in April 1996, 
PTSD was diagnosed, and, in a November 1996 rating 
determination, the RO granted entitlement to service 
connection and assigned a noncompensable rating for this 
disorder, effective from February 15, 1996.  Clinical 
findings noted at the time of the 1996 examination showed 
that the veteran was alert, fully oriented, pleasant, and 
cooperative.  His affect was generally appropriate.  His mood 
was mildly depressed, and he had some preoccupations with 
health concerns.  No psychotic disorder was revealed, and no 
cognitive impairment was present.  PTSD, in partial 
remission, was diagnosed.  


A June 6, 2000 VA examination report shows the veteran 
complained of increased severity of symptoms.  For example, 
he reported increased feelings of depression.  He thought a 
great deal about his experiences during World War II, was 
having problems sleeping, and was anxious.  He was on 
medication to aid his sleeping and for anxiety.  He had 
recently lost weight as his appetite was suppressed.  He was 
restless and had no desire to socialize with others.  Due to 
his hearing loss, his wife helped him at the examination.  
Once a question was repeated, he was able to respond fully.  

On mental status examination his mood was depressed.  He 
cried when he talked about his wartime experiences.  He 
avoided watching movies or television shows that reminded him 
of inservice events.  He denied any suicidal or homicidal 
ideations and had no delusions or hallucinations.  He was 
fully alert and oriented to time, person, and place.  His 
memory was grossly intact.  His abstract thinking was normal.  
His insight and judgment were good.  PTSD was diagnosed, and 
his global assessment of functioning (GAF) score was listed 
as 60.  The examiner noted that the veteran was very 
concerned about his health and this made life difficult for 
him.  These factors contributed to his irritability.  

In June 2000 the RO increased the veteran's noncompensable 
disability rating for PTSD to 30 percent based on the 
findings made at the June 2000 examination.  The 30 percent 
rating was effective from July 16, 1998, the date of the 
receipt of the reopened claim for increased compensation 
benefits.  

Subsequently added to the record were additional VA 
outpatient treatment records, many of which were not 
available for review at the time of the June 2000 rating 
decision.  These records reflect treatment for numerous 
disabilities, to include symptoms of PTSD in 1998.  More 
recently, in June 2000, the veteran was described as alert, 
calm , cooperative, and pleasant.  He stated that he was 
doing "fair."  

He complained of nightmares that occurred most every night 
and indicated that his sleep was restless.  He reported that 
his weight had stabilized.  His affect was appropriate to his 
mood.  He denied suicidal or homicidal ideations.  His 
psychiatric medication was increased, his supportive therapy 
was continued, and he was to return in three months.  

On September 22, 2000, the veteran was alert, calm, 
cooperative, pleasant, and stated that he was doing about the 
same.  He continued to experience nightmares most every night 
which interfered with his sleep.  His affect was appropriate 
to his mood.  His medications and supportive therapy were 
continued, and he was to return in three months.  

On March 3, 2001, the appellant reported that he did not like 
to be in crowds.  He reported that he had nightmares that 
woke him up sweaty and shaky.  His appetite was "OK" and 
his mood was described as irritable.  He had no suicidal or 
homicidal ideations.  On examination his mood was described 
as euthymic and appropriate.  He was alert and oriented.  His 
attention and concentration were fair, as was his memory, 
insight, and judgment.  His diagnosis remained the same, and 
his medications were continued.  His general status was 
described as stable.  

In a statement received in May 2001, the veteran stated that 
he had difficulty understanding complex commands and 
experienced memory impairment.  He opined that his judgment 
was impaired.  He did not like to socialize and had problems 
committing to making a decision regarding anything.  He 
avoided movies or reading materials that dealt with war.  He 
said that he had little interest in day to day functioning.  
He had a poor appetite, and indicated that his main source of 
nourishment was "Ensure."  

Pertinent Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  


Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41 (2000).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).  

As amended in 1996, all mental disorders, whether diagnosed 
as schizophrenia, PTSD or a combination of both disorders, 
are rated under the same criteria, the "General Rating 
Formula for Mental Disorders," Diagnostic Code 9440.  38 
C.F.R. § 4.130 (as amended by 61 Fed. Reg. 52695-52702).  The 
veteran's PTSD is currently evaluated as 30 percent disabling 
under DC 9411.  DC 9411 reads as follows for the 30, 50, 70 
and 100 percent ratings:

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  [30 percent]

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  [70 percent]

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  [100 
percent]

38 C.F.R. § 4.130, Diagnostic Code 9440 (as amended by 61 
Fed. Reg. 52695-52702).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 
4.126(a) (as amended by 61 Fed. Reg. 52695-52702).  

In addition, the evaluation must be based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b) (as amended 
by 61 Fed. Reg. 52695-52702).

A GAF score of 60 (actually the range of scores from 51 to 
60) is for "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) (DSM-IV), cited in Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

Analysis

Following a thorough review of the evidence of record, 
including the veteran's own contentions, and the medical 
evidence, as summarized above, the Board is of the opinion 
that a 50 percent disability rating best reflects the level 
of disability resulting from PTSD.  Overall, his occupational 
and social impairment shown to be related to PTSD most nearly 
approximates the criteria for a 50 percent disability rating 
when considering the frequency, severity, and duration of his 
PTSD symptomatology.  

The evidence of record reflects that the veteran reported an 
increase in symptoms at the time of examination in June 2000.  
At that time, and in subsequently dated clinical records, he 
has consistently reported feelings of depression, sleep 
disturbance, anxiety, and social isolation.  Additionally, in 
a May 2001 statement, he stated that he had difficulty 
understanding complex commands and that his memory was 
impaired.  

The Board finds that the veteran's symptomatology, in 
particular his depression and anxiety, more nearly 
approximates the criteria for a 50 percent evaluation due to 
occupational and social impairment with reduced reliability 
and productivity.  In reaching this decision, the Board notes 
that the benefit of the doubt has been resolved in favor of 
the veteran.  38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.130 DC 9411.  

The Board has considered entitlement to a 70 percent 
evaluation for the veteran's PTSD, but this degree of 
severity is not demonstrated by the evidence.  The June 2000 
examination found that the veteran does not have suicidal or 
homicidal ideations.  He was fully alert and oriented, and 
his abstract thinking was normal.  His insight and judgment 
were reported as good.  The veteran has complained of 
depression, but this has not been shown to affect his ability 
to function independently.  There is no evidence of spatial 
disorientation.  

Finally, the June 2000 examiner stated that the veteran's GAF 
score was 60.  GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  As indicated earlier, 
a score of 51-60 indicates moderate symptoms, or moderate 
difficulty in social, occupational or school functioning.  
DSM-IV.  The Board finds that in this case, the GAF score and 
the symptoms noted in the medical records do not warrant an 
evaluation in excess of 50 percent.  38 C.F.R. §§ 4.7, 4.130, 
DC 9411.  


ORDER

Entitlement to an increased evaluation of 50 percent for PTSD 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.  


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

